In re Veron, Carolyn Sue; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Calcasieu, 14th Judicial District Court, Div. “F”, No. 92-289, 92-1137; to the Court of Appeal, Third Circuit, No. CW96-1307.
Continuance granted and all proceedings stayed. The trial court is ordered not to reset the Motion to Change Domiciliary Parent until it rules on all other pending motions and exceptions.
CALOGERO, C.J., and KIMBALL, J., would deny the writ.
WATSON, J., not on panel, recused.